Case 21-20369-GLT      Doc 16   Filed 03/10/21 Entered 03/10/21 10:19:55        FILEDMain
                                                                                Desc
                                Document     Page 1 of 1                        3/10/21 8:03 am
                                                                                CLERK
                                                                                U.S. BANKRUPTCY
                                                                                COURT - :'3$
                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

RUM RUNNERS PA, LLC,                            Bankruptcy No. 21-20369-GLT

             Debtor,                            Chapter 11

RUM RUNNERS PA, LLC,                            Document No.

             Movant,                            Related to Doc. No. 1

      vs.

NO RESPONDENT.

                                  ORDER OF COURT

      It is hereby ORDERED, ADJUDGED and DECREED that the time in which the

Debtor is to cure the deficiencies in its Petition is enlarged by a period of fourteen (14)

days, until March 23, 2021.



       March 10, 2021
Date: ______________________                    _____________________________
                                                __
                                                _ ___
                                                    _____
                                                      __
                                                      _ ____ _____
                                                                ______
                                                                     _________________
                                                GregoryryyLL.. T
                                                               Taddonio
                                                                 addoniio
                                                United States
                                                         Sttates Bankruptcy Court
                                                         S                       r Judge
